UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Information Required in Proxy Statement Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under Rule 14a-12 CALYPTE BIOMEDICAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0–11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: February , 2014 Dear Stockholder: You are cordially invited to attend a Special Meeting of Stockholders of Calypte Biomedical Corporation to be held on Friday, February 28, 2014 at 1:30 p.m. Pacific Time at our offices located at 15nd Avenue, Portland, Oregon. At the meeting, stockholders will be asked to approve a proposal to amend our Certificate of Incorporation to increase the authorized number of shares of Common Stock to 2,400,000,000 shares (from 800,000,000 shares) and reduce the par value of our Common Stock to $0.005 per share. The primary purpose of this proposal is to enable us to complete an equity financing transaction in which a new investor, DP Tzuan (HK) Limited, will be investing up to $2million in our business through the purchase of 400,000,000 shares of our Common Stock at a purchase price of $0.005 per share, subject to the conditions described in the accompanying Proxy Statement. The Notice of Special Meeting, Proxy Statement and form of proxy are included with this letter. Your vote is important. Whether or not you plan to attend the Special Meeting, I urge you to complete, sign and date the enclosed proxy card and return it in the accompanying envelope as soon as possible so that your stock may be represented at the meeting. Sincerely, Adel Karas President, Chairman of the Board and Chief Executive Officer Calypte Biomedical Corporation 15 nd Avenue, Portland, OR 97224 T +1 503-726-2227 F +1 503-601-6299 www.calypte.com NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held February 28, 2014 TO THE STOCKHOLDERS: Notice is hereby given that a special meeting of stockholders of Calypte Biomedical Corporation, a Delaware corporation, will be held on February 28, 2014, at 1:30 p.m. local time, at Calypte’s offices located at 15nd Avenue, Portland, Oregon, for the following purposes: 1. To consider an amendment to our Certificate of Incorporation to increase the number of authorized shares of Common Stock from 800,000,000 to 2,400,000,000. 2.To transact such other business as may properly come before the meeting or any adjournment or postponement of the meeting. Stockholders of record at the close of business on January 31, 2014 are entitled to notice of, and to vote at, this meeting and any adjournment or postponement. All stockholders are cordially invited to attend the meeting. However, to assure your representation at the meeting, you are urged to complete, sign, date and return the enclosed proxy card as promptly as possible in the enclosed postage-prepaid envelope. Any stockholder attending the meeting may vote in person even if he or she returned a proxy. By order of the Board of Directors, Kartlos Edilsashvili Chief Financial Officer and Secretary February , 2014 IMPORTANT: Please mark, date and sign the enclosed proxy card and promptly return it in the accompanying postage-paid envelope to assure that your shares are represented at the meeting. If you attend the meeting, you may choose to vote in person even if you have previously sent in your proxy card. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON FEBRUARY 28, 2014: Our Proxy Statement is attached. A complete set of proxy materials relating to our special meeting is available on the Internet. These materials, consisting of the Notice of Special Meeting, Proxy Statement and Proxy Card, may be viewed at www.calypte.com/proxy. Directions to the location of the meeting are also available on that website. PROXY STATEMENT FOR SPECIAL MEETING OF STOCKHOLDERS The accompanying proxy is solicited by the Board of Directors of Calypte Biomedical Corporation (“Calypte”) for use at its special meeting of stockholders to be held on February 28, 2014, or any adjournment or postponement thereof, for the purposes set forth in the accompanying Notice of Special Meeting of Stockholders. This proxy statement and the enclosed proxy are being mailed to stockholders on or about February 13, 2014. SOLICITATION AND VOTING Voting Rights and Outstanding Shares Only stockholders of record as of the close of business on January 31, 2014 will be entitled to vote at the meeting and any adjournment thereof. As of that time, we had [] shares of Common Stock outstanding, all of which are entitled to vote with respect to all matters to be acted upon at the Special Meeting. Each stockholder of record as of that date is entitled to one vote for each share of Common Stock held by him or her. Our Bylaws provide that a majority of the outstanding shares of our stock entitled to vote, whether present in person or represented by proxy, shall constitute a quorum for the transaction of business at the meeting. Votes for and against, abstentions and “broker non-votes” (shares held by a broker or nominee that does not have the authority, either express or discretionary, to vote on a particular matter) will each be counted as present for purposes of determining the presence of a quorum. A complete list of stockholders entitled to vote at the meeting will be available for examination by any stockholder, for any purpose relating to the meeting, during ordinary business hours at our principal offices located at 15nd Avenue, Portland, Oregon for a period of 10 days prior to the Special Meeting. Vote Required The affirmative vote of the holders of a majority of the outstanding shares of our Common Stock is required to approve the proposal being presented at the Special Meeting. Shares not present at the meeting, abstentions and broker non-votes will have the same effect as a negative vote on this proposal. Solicitation of Proxies We will bear the cost of soliciting proxies. In addition to soliciting stockholders by mail through our employees, we will request banks, brokers and other intermediaries holding shares of Calypte Common Stock beneficially owned by others to send this Proxy Statement to, and obtain proxies from, the beneficial owners and will reimburse them for their reasonable expenses in so doing. We may use the services of our officers, directors and others to solicit proxies, personally or by telephone, without additional compensation. Voting Instructions All shares of Calypte Common Stock represented by properly executed proxies received before or at the Special Meeting will, unless the proxies are revoked, be voted in accordance with the instructions indicated on those proxies. If no instructions are indicated on the proxy, the shares will be voted as the Board recommends on the proposal. The persons named as proxies will vote on any other matters properly presented at the Special Meeting in accordance with their best judgment. A stockholder giving a proxy has the power to revoke his or her proxy at any time before it is exercised by delivering to the Secretary of Calypte, at 15nd Avenue, Portland, Oregon 97224, a written notice revoking the proxy or a duly executed proxy with a later date, or by attending the meeting and voting in person. Attendance at the Special Meeting will not, in and of itself, constitute revocation of a proxy. If you own your shares in “street name” through a broker or other fiduciary, that holder will provide you with a voting instruction card for you to use to instruct the holder as to how to vote your shares. (This voting instruction card may resemble a proxy card.) You should check the instructions provided by your broker or other fiduciary to see which options are available to you. However, since you are not the stockholder of record, you may not vote your shares in person at the Special Meeting unless you request and obtain a valid proxy from your broker or other fiduciary. Stockholders Sharing the Same Last Name and Address We are sending only one copy of our proxy statement to stockholders who share the same last name and address unless they have notified us that they wish to continue receiving multiple copies. This practice, known as “householding,” is designed to reduce duplicate mailings and save printing, postage and administrative expenses, as well as natural resources. If you have received a household mailing and would like to have additional copies mailed to you, you may request additional copies via email at akaras.proxy@calypte.com or by calling us at (503) 726-2227. If you are a stockholder of record ( i.e., you hold your shares in your own name and not in a brokerage account) and you would like to opt out of householding for future mailings, you may submit your request in writing to Corporate Secretary, Calypte Biomedical Corporation, 15nd Avenue, Portland, Oregon 97224, by email at akaras.proxy@calypte.com or by telephone at (503) 726-2227. If you hold your shares in “street name” ( i.e., your shares are held in a brokerage account or similar fiduciary account), you may revoke your consent to householding at any time by sending your name, the name of your brokerage firm and your account number to Broadridge, Householding Department, 51 Mercedes Way, Edgewood, NY 11717, or by calling 1-800-542-1061. PROPOSAL NO. 1 amendment to the certificate of incorporation to increase the number of authorized shares of common stock and reduce the par value of the common stock Background Under Delaware law, we may only issue shares of Common Stock to the extent such shares have been authorized for issuance under our Certificate of Incorporation. In addition, under Delaware law, a corporation may not sell shares of its stock at a purchase price below the par value of that stock. Under our Certificate of Incorporation, 800,000,000 shares of Common Stock are authorized, with a par value of $0.03 per share. As of December 31, 2013, 700,168,157 shares of Common Stock were issues and outstanding, 55,050,000 shares were reserved for issuance in connection with investment arrangements that are currently in effect, and 22,380,044 shares were reserved for issuance under our equity compensation plans, leaving only 22,401,799 shares of Common Stock available for other uses. Moreover, during recent years our stock has traded at below par value in the public equity markets, making it difficult for us to raise additional capital through the sale of stock. During the past 12 months, our share price has fluctuated between $0.002 and $0.01 per share. On January 9, 2014, we entered into an Investment Agreement (the “Investment Agreement”) with DP Tzuan (HK) Limited (“DP Tzuan”), under which we agreed to sell 400,000,000 shares of Common Stock to DP Tzuan at a price of $0.005, subject to the terms and conditions described below. The investment by DP Tzuan is contingent, among other things, upon the amendment of our Certificate of Incorporation as proposed herein. In order to enable us to proceed with the sale of shares to DP Tzuan and to ensure that sufficient shares of Common Stock will be available for issuance in the future, the Board of Directors has approved, subject to stockholder approval, an amendment to our Certificate of Incorporation to increase the number of shares of such Common Stock authorized for issuance from 800,000,000 to 2,400,000,000 and to reduce the par value of such Common Stock from $0.03 per share to $0.005 per share. Purpose and Effect of the Amendment The principal purposes of the proposed amendment to the Certificate of Incorporation are (i) to authorize additional shares of Common Stock for issuance pursuant to the Investment Agreement and to be available in the event the Board of Directors determines that it is necessary or appropriate to raise additional capital through the sale of equity securities, to acquire another company or its assets, to establish strategic relationships with corporate partners, to provide equity incentives to employees and officers or for other corporate purposes, and (ii) to reduce the par value of the Common Stock to enable the Company to sell and issue shares at prices that are consistent with recent historical trading prices. The availability of additional shares of Common Stock is particularly important in the event that the Board of Directors needs to undertake any of the foregoing actions on an expedited basis and thus to avoid the time and expense of seeking stockholder approval in connection with the contemplated issuance of Common Stock. If the amendment is approved by the stockholders, the Board does not intend to solicit further stockholder approval prior to the issuance of any additional shares of Common Stock, except as may be required by applicable law or the requirements of any exchange on which our shares are listed. 2 The increase in authorized shares of Common Stock and the reduction in the par value of that stock will not have any immediate effect on the rights of existing stockholders. However, the Board will have the authority to issue authorized Common Stock without requiring future stockholder approval of such issuances, except as may be required by applicable law or exchange rules. To the extent that additional authorized shares are issued in the future, they may decrease the existing stockholders’ percentage equity ownership and, depending on the price at which they are issued, could be dilutive to the existing stockholders. The holders of Common Stock have no preemptive rights and the Board of Directors has no plans to grant such rights with respect to any such shares. The increase in authorized shares and the subsequent issuance of such shares could have the effect of delaying or preventing a change in control of Calypte without further action by the stockholders. Shares of authorized and unissued Common Stock could, within the limits imposed by applicable law, be issued in one or more transactions that would make a change in control of Calypte more difficult. Any such issuance of additional stock could have the effect of diluting the earnings per share and book value per share of outstanding shares of Common Stock, and such additional shares could be used to dilute the stock ownership or voting rights of a person seeking to obtain control of Calypte. The proposed reduction in par value could result in further dilution, as it will enable us to sell shares at lower prices than we are currently able to do. The Board of Directors is not currently aware of any attempt to take over or acquire Calypte. While the proposed amendment may be deemed to have potential anti-takeover effects, it is not prompted by any specific effort or takeover threat currently perceived by management. If the proposed amendment is approved by the stockholders, the first paragraph of ArticleIV of our Certificate of Incorporation will be amended to read as follows: The corporation is authorized to issue two classes of shares of stock to be designated, respectively, Common Stock, $0.005 par value, and Preferred Stock, $0.001 par value. The total number of shares that the corporation is authorized to issue is 2,405,000,000 shares. The number of shares of Common Stock authorized is 2,400,000,000 and the number of Preferred Stock authorized is 5,000,000. Except for the shares to be issued pursuant to the Investment Agreement and shares reserved for issuance under our existing stock option plans, we do not have any current intentions, plans, arrangements, commitments or understandings to issue any shares of our capital stock. The Investment Agreement Pursuant to the Investment Agreement, DP Tzuan has agreed to invest $2million in cash through the purchase of 400,000,000 shares of our Common Stock at a purchase price of $0.005 per share, subject to the effectiveness of the proposed amendment to our Certificate of Incorporation. The Investment Agreement provides for the investment to be made in three installments: (i) $500,000 as soon as practicable following the effective time of the amendment to the Certificate of Incorporation; (ii) $500,000 on May 1, 2014; and (iii) $1million on November 1, 2014. Under the Agreement, Calypte and DP Tzuan will develop a mutually-agreed budget plan for Calypte, and installment of DP Tzuan’s investment will be contingent upon our compliance with the above-referenced budget plan. 3 Vote Required and Board of Directors Recommendation Approval of this proposal requires the affirmative vote of a majority of the issued and outstanding shares of Common Stock. Abstentions and broker non-votes will be counted as present for purposes of determining if a quorum is present and will have the same effect as a negative vote on this proposal. The Board of Directors unanimously recommends that the stockholder vote FOR approval of the amendment to the Certificate of Incorporation. security ownership of certain beneficial owners and Management The following table sets forth, as of December 31, 2013, certain information with respect to the beneficial ownership of our Common Stock by (i)each stockholder known by us to be the beneficial owner of more than 5% of our Common Stock, (ii)each of our directors, (iii)our Chief Executive Officer, (iv) our Chief Financial Officer, and (v)all directors and executive officers of Calypte as a group: Beneficial Owner
